Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions aré not binding precedent in this circuit.
PER CURIAM:
Billy Ray Parker appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parker v. Burris, No. l:13-cv-00488-LCB-LPA, 2015 WL 2169148 (M.D.N.C. May 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.